UNITED STATES DISTRICT COURT                                                  ·.   /(



SOUTHERN DISTRICT OF NEW YORK
                           -----------------
 MICHAEL SAUNDERS,

                                Petitioner,
                                                                        17-cv-8683 (NSR)
                           -against-
                                                                      OPINION & ORDER
 THOMAS GRIFFIN,

                                Respondent.
--------------------------------

NELSON S. ROMAN, United States District Judge:

       The Court is in receipt of prose Plaintiff's request, dated February 7, 2019, for

appointment of pro bono counsel (ECF No. 20). Pursuant to 28 U.S.C. § 1915(e)(l), the Court

may at its discretion order that the Pro Se Office request an attorney to represent an indigent

litigant by placing the matter on a list circulated to attorneys who are members of the Cami's pro

bono panel. Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

       The Second Circuit has set forth the standards governing the appointment of counsel in

prose cases in Hendricks v. Coughlin, 114 F.3d 390,392 (2d Cir. 1997), Cooper v. A. Sargenti

Co., 877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60 - 62 (2d Cir.

1986). These cases direct the district courts to "first determine whether the indigent's position

seems likely to be of substance," Hodge, 802 F.2d at 61, and then, if this threshold is met, to

consider "secondary criteria," including the prose litigant's "ability to obtain representation

independently, and his ability to handle the case without assistance in the light of the required

factual investigation, the complexity of the legal issues, and the need for expe1ily conducted

cross-examination to test veracity." Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392

(quoting Hodge, 802 F.2d at 61 - 62). "Even where the claim is not frivolous, counsel is often

unwarranted where the indigent's chances of success are extremely slim," and the Court should
determine whether the prose litigant's "position seems likely to be of substance," or shows "some

chance of success." Hodge, 802 F.2d at 60-61.

         In his application, Plaintiff notes that he has no financial resources or legal expe1iise.

         The Court notes that this case is closed, and there are no pending matters for which

Plaintiff would require counsel. (ECF No. 19.) Having considered Plaintiff's application and the

circumstances, meaning the lack of a pending matter before this Court, the Court does not find

any exceptional circumstances which warrant the appointment of pro bona counsel at this time.

         Therefore, because the Court does not find any circumstances which warrant the

appointment of pro bona counsel at this time, Plaintiff's request for the appointment of counsel is

DENIED. The Clerk of the Court is respectfully directed to terminate Plaintiff's motion at ECF

No. 20 and to mail a copy of this Order to the Plaintiff at her address as listed on ECF and show

proof of service on the docket.



Dated:     February 14, 2019                                    SO ORDERED:
           White Plains, New York



                                                           NELSONS. ROMAN
                                                         United States District Judge




                                                    2
